Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 1 of 37




          EXHIBIT C
          Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 2 of 37
                                                                                        E-FILED; Frederick Circuit Court
                                                            Docket: 12/23/2019 4:12 PM; Submission: 12/23/2019 4:12 PM




                               IN THE CIRCUIT COURT OF MARYLAND
                                     FOR FREDERICK COUNTY

Rebecca Bozarth                                               )

                  Plaintiff,                                            Case No.       C-10-CV-19-000975



Maryland Slate Department of Education                                  Jury Trial Demanded

And

                                                                                             CIVILLITIGATION DIVISION
The State of Maryland
                                                                                                  rpmpnnnp
                  Defendants,                                                                         JAN 'I 8 2020

                                                                                                 lElSEDTnE
                                                 COMPLAINT                                   Office of the Attorney General
         NOW COMES Plaintiff, Ms. Rebecca Bozarth (herein referred to as "Bozarth,"

"Plaintiff) by way of her attorney, Morris E. Fischer, Esq., and files this civil action against the

Maryland State Department of Education and the State of Maryland (herein referred to as

"Maryland State" or"MSDE""Defendant(s)").

         In this reverse discrimination case, Plaintiff(a heterosexual woman) works for the

Maryland State Department of Education in an office environment dominated by a clique of

managers.^ Plaintiff holds absolutely no discriminatory animus towards anyone based on his or
her race, gender, national origin or sexual orientation (or other characteristics). Notwithstanding,

when Ms. Bozarth complained that she was receiving unfair treatment as compared to a Lesbian

female and was being denied reasonable accommodations by her manager; Ms. Bozarth suffered


'Plaintiff herein uses the term "Lesbian" and "sexual orientation" as such terms are defined by the Human Rights
Campaign's "glossary of terms." Plaintiff recognizes that there are many types of relationships and Plaintiff hopes
that her language rellects the respect Plaintiff has towards a person's identify and orientation.
https://www.hrc.om/resourcc.s/elo.ssarv-of-terms'/utni st)urce=iGS&uim medium=AD&utm camDaisin=BPl-HRC-
Grant&utm contenl=276{M)47.^94%&utm term=leht'7f20meaning&ec1idaCiOKCOiAlf tBRDtARI.sAlhAKe3nNbY
ifU2iBpmvcF8 tiH7EDOJv7TK6HcWcSVOzuc|wCC I'ur^diVFKsaArYPEALw wcB. Plaintiff also uses these terms
in connection with female sex stereotyping.
        Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 3 of 37




the wrath of her supervisors and other employees that were determined to demonstrate the

office s favoritism, preference for a Lesbian employee and unequal treatment (regardless of the
equity and fairness to all persons - no matter his or her orientation). This retaliation resulted in

Ms. Bozarth being kicked out of her office, having her job upended, being required to drive long

distances despite her clear medical limitations, suffering a hostile work environment, being told

not to speak with coworkers, being excluded from day to day operations and other adverse

actions. No person, regardle.ss of his or her orientation or sex, deserves to be treated as Ms.

Bozarth was treated. Moreover, it is a critical function of federal and Maryland civil rights laws

that employees should be free to make complaints of unlawful discrimination when he or she

believes that there has been unlawful discrimination at the workplace. These fundamental

statutory rights were denied to Plaintiff as Plaintiff was retaliated against for having a voice

against unlawful discrimination. Plaintiff herein requests a trial by jury to remedy the wrongs

that Plaintiff has suffered and prays for the Court to order relief. In support of Plaintiffs claim

for relief, Plaintiff alleges:

                                         Parties and Jurisdiction

    1. Plaintiff is a resident of the State of Maryland.

    2. At all times relevant to this complaint. Plaintiff resided in Brunswick, Maryland.

    3. Brunswick Maryland is a city in Frederick County, Maryland.

   4. Defendants, are the State of Maryland and the Maryland State Department of Education

    5. Maryland State Department of Education is headquartered at 200 West Baltimore Street,

    Baltimore, MD 21201.
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 4 of 37




6. The majority of the employment decisions and actions in this case took place at Plaintiffs

office, Maryland State Department of Education (MSDE) Office of Child Care Region 12,
5303 Spectrum Drive, suite G,Frederick MD 21703.

7. The majority of the employment actions and decisions in this case occurred in Frederick

County Maryland.

8. Jurisdiction is proper in this Court as Plailniff alleges claims arising from State and

Federal Law.


9. Venue is proper as all the facts and claims in this case occurred in the state of Maryland.

                                       Statement of Facts

10. Plaintiff began her employment May 30, 2012.

11. Plaintiff was hired as a Child Care Licensing Specialist in the Skilled Service with the

Division of Early Childhood Development Office of Child Care.

12. Plaintiff was initially hired at a State Salary Grade 13 Step 15.

13. MSDE is a slate run-entity that develops standards and policy for Maryland students.

14. The organizational unit within MSDE where Plaintiff worked is the Office of Child Care

(OCC).

15. One of OCC's primary functions is to evaluate and manage licensing requirement of

child care facilities in the state of Maryland.

16. As a "Child Care Licensing Specialist" Plaintiff is responsible for overseeing a list of

child care facilities, including but not limited to: child care centers and family child care

homes.
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 5 of 37




17. Plaintiffs day to day tasks include, ensuring proper background checks on child care

personnel, ensuring facilities meet background and training requirements, responding to

family complaints and conducting inspections of facilities.

18. Since Plaintiffs hire, she has reported to Dolores Harmon, Regional Manager. Ms.

Harmon managed Regions 7 and 12 at limes relevant to this complaint.

19. Plaintiff has always performed the functions of her position with the utmost care and

concern for OCC's constituents and the children and families that OCC services.

20. Plaintiff is a heterosexual female.

21. Plaintiffs coworkers and supervisors were aware that Plaintiff is a heterosexual female.

22. For the purposes of this complaint, Plaintiff was employed at the MSDE Office of Child

Care "Region 12" in Frederick County.

23. Upon information and belief, Plaintiffs managers in Regions 12 have formed a "clique."

24. This clique included a Lesbian female secretary in Region 12,"employee S."

25. Upon information and belief, the managers and secretary have a close professional

relation.


26. Upon information and belief, there is a culture at the Regional 12 area of favoritism and

special preferences for employees that are within a clique.

27. As a White heterosexual female with a disability, Plaintiff was not a recipient of

favoritism and special preferences.

28. Notwithstanding, from 2012 to 2018, Plaintiff performed the liinctions of the "Child Care

Licensing Specialist" outstandingly.

29. Plaintiff routinely received praise over her work product from her coworkers, OCC's

constituents and other MSDE stakeholders.
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 6 of 37




 30. Of note, Plaintiff had never had a negative performance evaluation or been counseled
 about her work ore behavior being below standards.

31. Plaintiff takes immense pride in the quality of her work and her attention to the children
and child care facilities over which Plaintiff has responsibility,
32. From Plaintiffs point of view, the well-being and the interests of the children always
come first.


33. When Plaintiff first began her employment, Ms. Harmon did not take steps to ensure
Plaintiff received a work computer. Instead Ms. Harmon told Plaintiff to go to just "go and
read the regulations." Other employees that were hired around the same time (in other

regions) as Plaintiff received computers immediately.

34. Generally speaking, in 2018 and prior, Ms. Harmon split her time between the Region 12
office in Frederick and another office. When Ms. Harmon worked in Frederick, she routinely
stayed in her office and did not interact with Plaintiff.

35. As a supervisor, Ms. Harmon would lead Region 12 and Region 7 employees in
inappropriate workplace prayers. At Region 12 and Region 7 outings, Ms. Harmon led
employees in saying "grace" before meals.

36. "Grace" is a Christian religious custom.

37. On one occasion, an employee told Ms. Harmon that she would not be participating in the
group parties because she is a Jehova's witness and the Jehova's witness faith does not

recognize holidays. Ms. Harmon told the employee that the parties were mandatory.
38. Plaintiff is Jewish and Ms. Harmon was aware of this fact.
       Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 7 of 37




  39. In other situations, when female employees were considered for open positions, it was

  known at the office that the more that Plaintiff liked a potential female hire, the more that

  Ms. Harmon would shy from hiring said individual.

  40. For example, when two new employees were hired in/or around 2016 and 2017, Ms.

  Harmon advised the new employees that they should not associate with Plaintiff.

  41. Plaintiff was directly supervised by Kathy Long. Ms. Long was supervised by Ms.

  Harmon.


  42. Ms. Long was Plaintiffs first-line supervisor and Ms. Harmon was Plaintiffs second-line

  supervisor.

  43. In the spring of 2018, Plaintiff .spoke to Ms. Harmon about Ms. Long's behavior and

  selective treatment of certain employees.

  44. One of Plaintiffs covvorkers,"Ms.S"' is a Lesbian.

  45. Prior to June, 2018, Plaintiff and Ms. S and other coworkers working at Region 12 were

  on friendly terms.

  46. Prior to June, 2018, employee S and Plaintiff and her coworkers had no i.ssues working

  together.

  47. Prior to June, 2018, employee S and Plaintiff and her coworkers had a positive

  relationship.

  48. Around June 2018, employee S determined that she no longer wanted to remain friendly

   with Plaintiff and her coworkers.


  49. Notably, the coworkers with which employee S no longer wished to remain friendly are

  all heterosexual.




Name has been abbreviated for conildeniialiiy reasons.
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 8 of 37




50. Employee S cleaned out her office, refused to talk to Plaintiff and her coworkers and

made day-to-day work inside Region 12 office extremely difficult.

51. Employee S refused to work in a professional manner with Plaintiff and her coworkers.

52. Plaintiff and PlaintilTs coworkers brought this odd and disruptive behavior to the

attention of Ms. Kathy Long.

53. As mentioned above, Ms. Harmon supervised Ms. Long and had supervisory authority

over Plaintiff and Plaintiffs coworkers.

54. Upon information and belief, Ms. Long, Ms. Harmon and employee S. were part of a

clique.

55. In addition. Plaintiff and Plaintiffs coworkers complained about employee S's mde and

disruptive behavior to Ms. Harmon and Ms. Long.

56. Ms. Long and Ms. Harmon were both aware that Ms.S is a Lesbian.

57. Ms. Long and Ms. Harmon were both aware that Plaintiff is a heterosexual.

58. Ms. Harmon showed favoritism towards Ms.S because of her sexual orientation.

59. Upon information and belief, the reason that Ms. Harmon showed Ms. S. favoritism was

because of Ms. Harmon's knowledge that Ms. S is LGBTQ and that LGBTQ is a protected

status under Maryland law. In other words, Ms. Harmon did not want to the appearance to be

discriminating against an LGBTQ person - regardless of facts or circumstances.

60. Ms. Harmon showed favoritism towards Ms. S becau.se of her membership in the clique.

61. Ms. Harmon showed animus towards Plaintiff because of her orientation (heterosexual).

62. Ms. Long and Ms. Harmon took the side of Ms. S. over Plaintiff and Plaintiffs

coworkers because of Ms. S's orientation.
    Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 9 of 37




63. Plainliffs complaining to Ms. Long and Ms. Harmon about employee S, to whom Ms.
Long and Ms. Harmon showed favoritism; put Plaintiff on the clique's radar.
64. Plaintiff was also on managers' radar because of Plaintiffs disabilities.

65. Plaintiff suffers from neurological Lyme disease and associated medical issues, including
an anxiety disorder.

66. Plaintiffs Lyme disease and anxiety disorder are ADA and MFEPA qualifying
di.sabilities.


67. Plaintiffs Lyme disea.se substantially interferes with one or more of the major life

functions of: working, walking, sitting, driving, standing, muscle and Joint function,

heartbeat, nervous system impairment, brain impairment and other major life activities.

68. In August 2018, Ms. Harmon had planned another Region 12 office outing.

69. The outing was scheduled for August 30, 2018.

70. Approximately two weeks prior to the outing, Plaintiff told Ms. Harmon that she could

not attend the group outing for medical reasons related to Plaintiffs qualifying disability.

71. Prior to this. Plaintiff was aware of statements by Ms. Long about another employee with

a disability. Employee "H." Ms. Long made disparaging remarks about employee H's

disability to Plaintiff and Plaintiffs coworkers.

72. Plaintiff made a verbal request for a reasonable accommodation not to attend the

scheduled event. This request was made by Plaintiff to Ms. Harmon. Plaintiff told Ms.

Harmon the request was based on her medical condition.

73. Ms. Harmon denied Plaintiffs request and told her she must attend the gathering. Ms.

Harmon also told Plaintiff she must submit medical documentation before making any

decision.
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 10 of 37




74. There was no office work to be done at the gathering and attendance at the gathering was
not an essential function of Plainiiffs position.

75. Plaintiff then went to Defendant MSDE's Human Resources(HR)office.

76. Plaintiff complained to HR that Ms. Harmon had improperly denied her request for a

reasonable accommodation.


77. Plaintiff was told by HR to send HR a doctor's note justifying her medical absence.

78. Plaintiff provided HR with said Doctor's note - which medically excu.sed Plaintiff from

the event.


79. At this point, Ms. Harmon was aware that Plaintiff had a) complained about her

unlawfully denying Plaintiffs request for reasonable accommodation to Human Resources b)

had gone around Ms. Harmon and defied her decision so that Plaintiff could medically

excused from the event and c) was having issues with a member of the clique, Employee S.

80. Following this event. Plaintiff contacted the Director of the Office of Child Care, Ms.

Jennifer Nizer.


81. Ms. Nizer is in the supervisory chain of Ms. Harmon and Ms. Long.

82. Ms. Nizer is a member of the management clique.

83. On September 8, 2018, Plaintiff complained to Ms. Nizer about her being denied a

reasonable accommodation, the issues with Ms. Harmon and issues related to employee S.

Plaintiff also complained that the supervisor led employees to say "Grace" at Defendants'

parties and that another employee, who claimed a religious exemption, was initially required

to attend in violation of federal and state employment laws.
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 11 of 37




84. Following that complaint, Plaintiff was informed that there would be a meeting with Ms.

Nizer and Lou Valenti (Branch Chief) involving Region 12. At the time. Plaintiff was told

that the purpose of the meeting was to address the issues raised by Plaintiff.

85. The meeting was held on September 24, 2018, Present at the meeting was Ms. Nizer, Ms.

Harmon, Mr. Valenti and the Frederick office. It soon became apparent that the purpose of

the meeting was not to address Plaintiffs complaints regarding her reasonable

accommodation or the issues with her supervisor, Ms. Harmon.

86. Rather, Ms. Nizer and Mr. Valenti made accusatory remarks about Plaintiffs treatment

of the Lesbian employee, Ms. S.

87. Two days later, Ms. Long disciplined Plaintiff for allegedly starting an issue with

employee S. regarding "file folders."

88. Plaintiff had complained about Ms. S, and Ms. S's protectors were striking back.

89. Plaintiff did not start any issues with employee S. Instead, employee S. was the one

instigating issues with Plaintiff.

90. Plaintiff was falsely accused of treating employee S. poorly and of having a

"behavior/attitude" issue" toward employee S.

91. Following receipt of this write-up, Plaintiff sent an email to her supervisors, Ms. Harmon

and Kathy Long. In this email. Plaintiff complained that she was being unfairly treated in

comparison to Ms. S.

92. The reasonable inference from Plaintiffs complaint is that Ms. Harmon, Ms. Long and

Ms. Nizer were demonstrating favoritism towards Ms. S based on Ms. S's sexual orientation.

Plaintiff also complained that the situation with Ms. S. was causing Plaintiff flare-ups of

Plaintiffs disability (i.e., chronic Lyme di.sease) and that Plaintiff needed the situation with




                                                                                             10
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 12 of 37




Ms. S. to end as a result of her disability. Plaintiffs complaint qualifies as protected activity

under MFEPA,Title VII and the ADA.

93. Plaintiff sent this complaint on September 27, 2018 at 8;00am.

94. On September 27, 2018 at 10:30am Plaintiff was called to Ms. Harmon's office.

95. In Ms. Harmon's office was Kathy Long, Ms. Nizer(by phone) and Mr. Valenti (by

phone).

96. At this meeting. Plaintiff was told that she was "being investigated."

97. Plaintiff was told she had to "pack her things and leave ASAP."

98. Plaintiff was told that her position was reassigned to the Montgomery County Office in

Rockville, Maryland (Region 5).

99. Ms. Nizer told Plaintiffs supervisor that "anything [Plaintiff] left at the office should

be put out on the sidewalk."

100. Plaintiff was discarded from the Region 12 office like a piece of trash.

101. Plaintiffs supervisors and the clique kicked Plaintiff out for discriminatory and

retaliatory reasons.

102. Plaintiffs supervisor was told to watch Plaintiff so "[Plaintiff] doesn't steal files."

103. Upon Plaintiffs exit. Plaintiffs supervisor, Ms. Harmon, told her "I guess you thought

you would call Baltimore and get me in trouble,looks like It backfired on you."

104. This statement is evidence of Ms. Harmon and the clique's retaliatory motive towards

Plaintiff for her complaints about reasonable accommodations and religious issues.

105. The Region 5 office is more than a thirty minute commute from Plaintiffs home. With

traffic, the Region 5 office is approximately a 1.5 hour commute each way.

106. Plaintiff is medically precluded from driving more than thirty minutes at a time.




                                                                                               11
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 13 of 37




107. In October, 2018 Plaintiff received a doclofs note related to Plaintiff's disability
wherein her doctor indicated that she could not occupy a position that recjuired her to
commute more than thirty minutes.

108. Plaintiff submitted a request for reasonable accommodation to Defendant MSDE's

Human Resources department. Plaintiff attached a copy of her doctor's recommendations and

diagnosis.

109. Plaintiff and Plaintiffs physician requested medical leave and for Plaintiff to be

assigned to an office within thirty minutes commuting time as a reasonable accommodation

request under the ADA and MFEPA.

110. Plaintiff made the requests for accommodation on or around October 9,2018.

11 1. On October 23, 2018 Plaintiff was disciplined for allegedly bullying employee S.

112. Again, Plaintiffs supervisors and the clique disciplined Plaintiff for discriminatory and

retaliatory reasons.

113. The investigation into Plaintiffs alleged bullying ofemployee S. was a sham.

1 14. Employee S. was not investigated, despite evidence that employee S. was the individual

causing issues in the office.

115. Ms. Nizer informed Plaintiff of the decision that she vvas being permanently relocated to

the Rockville office, outside of Plaintiffs prescribed commuting distance.

116. This decision had detrimental adverse consequences on the terms and conditions of

Plaintiffs employment.

1 17. On October 26, 2018, Plaintiff made another request for reasonable accommodation to

be assigned to the Region 12 Frederick office.




                                                                                           12
   Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 14 of 37




118. On October 29, 2018 Plaintiff made a formal complaint to Kim Johnson, Defendant's

"Compliance Officer" that Plaintiff believed she was being retaliated against for previously

engaging in protected activity. Plaintiff filed a formal complaint of discrimination and

retaliation with the Maryland Commission on Civil Rights. This complaint was then cross-

filed with the EEOC pursuant to a work-share agreement. Defendants were aware of

Plaintiffs filing in November, 2018.

119. On November 2, 2018, Plaintiff spoke with Defendant's compliance officer, Ms.

Johnson regarding Plaintiffs di.scrimination and retaliation complaint and Plaintiffs requests

for rea.sonable accommodations.


120. Upon information and belief, Ms. Johnson is a decision-making authority with

Defendant.


121. Upon information and belief, Ms. Johnson was involved in the decisions to deny

Plaintiff reasonable accommodation requests.

122. Upon information and belief, Ms. Johnson was not acting in a purely advisory role as an

attorney during her interactions with Plaintiff in connection with these matters.

123. Upon information and belief, Ms. Johnson was acting in the role as a manager and not

an advising attorney.

124. As a result of Defendant disciplining Plaintiff and moving Plaintiffs office to

Rockvillc, Plaintiff was forced to completely draw down Plaintiffs leave.

125. Plaintiff suffered a loss of over 300 sick leave hours at a value of thousands of dollars.

126. Plaintiff suffered a loss of over 200 hours of annual leave at the value of thousands of

dollars.




                                                                                              13
  Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 15 of 37




127. Between October 2018 and March 2019, Plaintiff, through counsel, made multiple
requests for reasonable accommodation and continuing complaints of discrimination and

retaliation. Plaintiff filed these complaints with Defendants and with the Maryland
Commission on Civil Rights and the Equal Employment Opportunity Commission.
128. Plaintiff requested to return to work within a thirty minute commuting distance and

other reasonable accommodations.

129. Defendants were aware of Plaintiffs complaints of discrimination and retaliation and

Plaintiffs requests for reasonable accommodation.

130. Between October 2018 and March 2019, Defendant's continued to deny Plaintiffs

request for a reasonable accommodation to return to the Frederick office.

131. Between October 2018 and March 2019, Defendant's retaliated against Plaintiff by

refusing to restore her to her old position.

132. Between October 2018 and March 2019, Defendants discriminated against Plaintiff by

refusing to place her in her old position. Defendants' justified this discrimination by falsely

claiming that Plaintiff had bullied employee S.

133. Between October 2018 and March 2019, Defendants denied Plaintiffs request for

reasonable accommodation.


134. On March 6, 2019 Plaintiff returned to work in Region 12. However, Plaintiff was not

returned to her original duty station. Plaintiff was required to work out of a different office

with a number of restrictions.

135. Defendants intended to force Plaintiff to quit by refusing to return Plaintiff into a

position that she could work.




                                                                                            14
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 16 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 17 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 18 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 19 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 20 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 21 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 22 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 23 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 24 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 25 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 26 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 27 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 28 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 29 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 30 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 31 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 32 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 33 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 34 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 35 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 36 of 37
Case 1:20-cv-00372-GLR Document 1-4 Filed 02/12/20 Page 37 of 37
